*55
MEMORANDUM AND ORDER

BARTELS, District Judge.
Plaintiffs Julia Hodge-Dahn, Yolanda Hodge, Rosalie Wallo, Chris Allison and Julia David move to change venue under 28 U.S.C. § 1404 or to transfer this action under 28 U.S.C. § 1406 to the United States Court for the District of Connecticut on the basis that their attorney cannot substantiate the allegation made in the complaint that Defendant Thrifty Car Rental is doing business in New York.
Plaintiffs’ motion is denied. Plaintiffs did not “serve and file with the motion papers a memorandum setting forth the points and authorities relied upon in support of the motion” as required by Local Rule 3(b) of the Civil Rules of the United States District Courts for the Southern and Eastern Districts of New York. As Local Rule 3(b) clearly states, this alone is “sufficient cause for denial of the motion.” Id.
This rule is intended to compel the parties to provide the Court with sufficient material to decide the motion. The plaintiffs have done nothing beyond assert that their attorney cannot substantiate that the defendant, a national car rental company with rental offices in the Eastern District of New York, does business in this District. Plaintiffs’ failure to set forth their arguments in a memorandum of points and authorities cannot shift the burden to the defendants to both articulate and respond to plaintiffs’ arguments.
Accordingly, the plaintiffs’ motion is DENIED. Because the Court has not addressed the merits of the parties’ positions, this determination is made without prejudice.
SO ORDERED.